DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Applicant’s election of Group II, corresponding to Claims 4-7 and 11 in the claims of 3/11/2022, in response to the Restriction Requirement of 1/25/2022, is acknowledged.  Claims 1-3, 8-10 and 12-24 (Groups I, III, and IV) are withdrawn from examination as being drawn to non-elected inventions.  Thus, Claims 4-7 and 11 will be examined herein on the merits.
In the Remarks of 3/11/2022, Applicant has not indicated whether the election is made with traverse or without traverse.  However, when an election is not accompanied by any arguments against the restriction requirement, i.e., when the response does not distinctly and specifically point out any supposed errors in the restriction requirement, the election is treated as an election without traverse.  See MPEP § 818.01(a).
In the present case, the election of Group II in the Remarks of 3/11/2022 is not accompanied by arguments against the restriction requirement of 1/25/2022.  Therefore, the election will be treated as an election without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the phrases:  “the inner filter” and “the outer polarizer”.  However, these phrases lack antecedent basis because there is no earlier-recited “inner filter” or “outer polarizer”.  Thus, it is unclear whether these phrases are intended to refer to earlier-recited components or are each intended to be the first instance of a recited component.  For examination, these phrases will be treated as:  “an inner filter” and “an outer polarizer”.
Claim 7 also recites the phrase:  “an inner polarizer”.  However, Claim 6 recites “an inner polarizer”, thereby rendering this claim unclear as to whether this phrase is intended to refer to an earlier-recited component or is intended to be the first instance of a recited component.  For examination, this phrase will be treated as:  “the inner polarizer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haywood et al., US 2008/0002147 (cited in the IDS of 9/16/2021).
Regarding Claim 4, Haywood discloses:  An article of manufacture comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an occlusion ring formed on a thin film polymer layer (light blocking rings 15, 17, 19 are formed on a contact lens 10 comprising at least one of several polymers, such as silicone-containing polymers or etafilcon A; paragraphs [0007], [0019]-[0021] and FIG. 1 of Haywood);
the occlusion ring having an inner occlusion ring region and an outer occlusion ring region (light blocking ring 15 near a center of contact lens 10 may be identified as an inner occlusion ring region, and light blocking ring 19 which is further out from the center of contact lens 10 may be identified as an outer occlusion ring region; paragraph [0007] and FIG. 1 of Haywood); and
an outer filter formed on the thin film polymer layer in the outer occlusion ring region (the light blocking rings, such as light blocking ring 19, are solid colored or tinted areas which may comprise dye or colorant and which block light transmission to a desired degree and are formed on contact lens 10; paragraphs [0009]-[0018], [0022]-[0024] and FIG. 1 of Haywood).

Regarding Claim 5, Haywood discloses:  wherein the inner occlusion ring region comprises a spectral filter (the light blocking rings, such as light blocking ring 15, are solid colored or tinted areas which may comprise dye or colorant and which block light transmission to a desired degree, and wherein an amount of colorant, dye, pigment or photochromic material may be used that will be that effective to achieve UV light blocking, blue light blocking or both; paragraphs [0009]-[0018], [0022]-[0024] and FIG. 1 of Haywood; but see especially paragraph [0018] of Haywood).

Claims 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemoff et al., US 2019/0377198.
Regarding Claim 4, Lemoff discloses:  An article of manufacture comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an occlusion ring formed on a thin film polymer layer (the set of components including polarizer #1, secondary mirror 230, quarter-wave plate 1980, polarizer #2, and concave primary mirror 220, which surround image sensor 210 and are configured to block or filter light, and are formed on solid transparent substrate 240 which may be made from plastic; paragraphs [0033], [0061], [0075]-[0079] and FIGS. 1A, 2A, 2B, 19 of Lemoff);
the occlusion ring having an inner occlusion ring region and an outer occlusion ring region (a region corresponding to polarizer #1 may be identified as the outer occlusion ring region, and a region closer to a center may be identified as the inner occlusion ring region; FIG. 19 of Lemoff); and
an outer filter formed on the thin film polymer layer in the outer occlusion ring region (polarizer #1, which blocks light having a specific polarization, is formed on the solid transparent substrate 240; paragraphs [0033], [0061], [0075]-[0079] and FIGS. 1A, 2A, 2B, 19 of Lemoff).

Regarding Claim 6, Lemoff discloses:  further comprising an inner polarizer formed on the thin film polymer layer in the inner occlusion ring region (polarizer #2, which blocks light having a polarization perpendicular to the light blocked by polarizer #1, is formed on the solid transparent substrate 240 in the region closer to the center than polarizer #1; paragraphs [0075]-[0079] and FIG. 19 of Lemoff).

Regarding Claim 7, as best understood, Lemoff discloses:  wherein the inner filter comprises an inner polarizer having an inner polarization and the outer polarizer has an outer polarization substantially orthogonal to the inner polarization (polarizer #2, which blocks light having a polarization perpendicular to the light blocked by polarizer #1, is formed on the solid transparent substrate 240 in the region closer to the center than polarizer #1; paragraphs [0075]-[0079] and FIG. 19 of Lemoff).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banks et al., US 2017/0248796, or alternatively, is rejected under 35 U.S.C. 103 as being unpatentable over Banks in view of Kwon et al., US 2013/0135723.
Regarding Claim 11, Banks discloses:  An article of manufacture comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a substrate (sensor substrate layer 66 or substrate 74; paragraph [0068] and FIGS. 5, 6, 7 of Banks);
a thin film layer formed on the substrate (passivation layer; paragraphs [0057], [0075] of Banks); and
an array formed on the thin film layer (array or grid of polarizers or polarizing elements 18, 30, 70, which may be formed on the passivation layer; paragraphs [0038], [0051]-[0058], [0065], [0068], [0075] and FIGS. 1, 2A, 2B, 5 of Banks);
the array including one or more optical structures (the array or grid of polarizers or polarizing elements 18, 30, 70, contains several 3-by-3 sets of polarizers [9 polarizers in each set] in the corners of the square 7-by-7 grid shown in FIG. 1 of Banks, wherein each of these 3-by-3 sets may be characterized as one of the “optical structures”; see paragraphs [0038], [0051]-[0058], [0065], [0068], [0075] and FIGS. 1, 2A, 2B, 5 of Banks; see annotated FIG. 1 of Banks below and compare to the clean copy of FIG. 1 of Banks also provided below);
each of the one or more optical structures including:
an occlusion ring formed on the thin film (in each of the 3-by-3 sets of polarizers, the 8 polarizers surrounding the central polarizer may be identified as the claimed “occlusion ring”; FIG. 1 of Banks; see annotated FIG. 1 of Banks below);
the occlusion ring having an inner region and an outer region (of the 8 polarizers surrounding the central polarizer, one of the polarizers that is closer towards the center of the grid may be identified as an inner region, and one the polarizers that is further away from the center of the grid may be identified as an outer region; FIG. 1 of Banks; see annotated FIG. 1 of Banks below);
an inner wire grid polarizer formed on the inner region, the inner wire grid polarizer having a first polarization (of the 8 polarizers surrounding the central polarizer, a polarizer that is closer towards the center of the grid has a first polarization, as indicated by the double-headed arrow extending from lower-left to top-right, wherein the polarizers may be wire-grid polarizers; paragraphs [0038], [0039] and FIG. 1 of Banks; see annotated FIG. 1 of Banks below); and
an outer wire grid polarizer formed on the outer region, the outer wire grid polarizer having a second polarization, the second polarization substantially orthogonal to the first polarization (of the 8 polarizers surrounding the central polarizer, a polarizer that is further away from the center of the grid has a second polarization, orthogonal to the first polarization, as indicated by the double-headed arrow extending from upper-left to lower-right, wherein the polarizers may be wire-grid polarizers; paragraphs [0038], [0039] and FIG. 1 of Banks; see annotated FIG. 1 of Banks below).


    PNG
    media_image1.png
    705
    899
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    705
    899
    media_image2.png
    Greyscale


Banks does not appear to explicitly disclose:  the thin film layer is a thin film polymer layer [and thus, wherein the claimed “regions” are “polymer regions”].
However, it has been held that a reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would “at once envisage” the claimed arrangement or combination.  MPEP § 2132.02, Section III, citing Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381; 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), quoting In re Petering, 301 F.2d 676, 681(CCPA 1962).
In the present case, the vast majority of multi-layer optical/imaging devices disclose one or more of only three main materials for a passivation layer:  (1) polymer, (2) oxide, (3) nitride.  See, for example, U.S. Pat. No. 7,848,003 to Kothari et al. (column 21, lines 6-14), U.S. Pat. No. 9,254,789 to Anderson et al. (column 46, lines 30-48), U.S. Pat. No. 9,568,677 to Tseng et al. (column 5, lines 37-44), and U.S. Pat. No. 10,126,475 to Hasegawa (column 5, lines 31-35).
Therefore, the use of a polymer material for a passivation layer, as in Banks, would have been immediately envisaged by one of ordinary skill in the art based upon the disclosures of Banks as one of the three most common materials for a passivation layer.  Thus, Banks anticipates the invention of Claim 11.
However, assuming arguendo, that Banks somehow does not disclose a polymer material for the passivation layer, Kwon is related to Banks with respect to multi-layered 3D image device, and Kwon discloses:  the thin film layer is a thin film polymer layer [and thus, wherein the claimed “regions” are “polymer regions”] (Kwon teaches that a passivation layer 226, 326 is preferably formed of a high hardness polymer, such as siloxane; paragraphs [0082], [0083], [0107], [0114] and FIGS. 6, 8 of Kwon).
Therefore, it would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a polymer passivation layer, as in Kwon, for the passivation layer of Banks, because by using a high hardness polymer, such as siloxane, the occurrence of scratches is prevented, as taught in paragraphs [0082], [0083], [0107], [0114] of Kwon.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872